Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image obtaining means in claims 1-4 and part exchanging means in claim part exchanging means in claim 5 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: camera module in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Response to Amendment
Applicant’s response received has been fully considered and entered.
Response to Arguments
Applicant argues: “not teaching… coupled structure …disagree to the combination”, see pg. 5 of the argument.
Examiner respectfully disagrees. Lee shows a disc-type image sensors 200, however, admitted by Applicant, Chen shows a substrate-like sensor, therefore Chen discloses alternative to the claimed image sensor. As for coupled structure, since Chen disclosed substrate-like sensor, to an ordinary skill person in the art, is coupled structure features, unless, of course, Applicant presented additional amendment or argument to argue otherwise. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is obvious to an ordinary skill person in the art to replace one type of imaging sensor to another type of imaging sensor.
 Applicant further argues “…sensor modified to be coupled to the end effect 72…originally intended….”, see pg. 5-6 of the argument. 
Examiner respectfully disagrees. Although Lee discloses end effector is designed to transfer an edge ring, a wafer, and also disc-type image sensor, therefore, although Applicant argue that in Lee’s disclosure, the sensor cannot be modified to be coupled to the end effector 72; Even assumed Applicant is right, Chen discloses that one image obtaining means (para. 19) coupled to the finger (see LEE for end effector as finger as shown in Fig. 6C,) and obtaining an image of the associated position (para. 17); and one of skill person in the art will consider, as argued above, replaced the sensor with the substrate type sensor, i.e. coupled to the end effector. Since Chen’s version of device works, with the sensor coupled to the end effector, therefore it will work as the intended purpose. However, the amendment to the claim 2 seems promising, examiner believe, an argument toward why it will exclude the substrate type of sensor to be combined with the finger like end effector will likely overcome the cited prior art, and may advance the prosecution toward an allowable subject matter; additionally, although it was not persuasive for the non-operable combination, examiner will open for other argument and related amendment to further the prosecution. 

Applicant’s amendment and the related arguments with respect to claims have been considered. It is noted that the Examiner did consider the applicants amendment; however, the amendment does not require further search since the prior art of record do teach the additional limitations. The application is rejected while correlating the newly amended limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub . No .: US 2020/0013657 A1, hereinafter “Lee”), in view of Chen et al (Pub . No .: US 2019/0325601 A1, hereinafter “Chen”).

Regarding claim 1, US 2020/0013657 A1 Lee discloses an apparatus (as cited below, i.e. Lee Fig. 6C) for monitoring an exchanging process of a semiconductor part (damaged edge ring ER replaced by a new edge ring ER, S100-S110 in Fig. 14, paragraph [0067]), comprising; 
a finger having a structure (end of effector 72 in Fig. 6C that includes a pair of fingers, paragraph [0043]) capable of loading the semiconductor part (edge ring ER on pair of fingers as shown in Fig. 6C) and being transferred by a robot (transfer robot 70, paragraph [0043]) for exchanging (damaged edge ring ER replaced by a new edge ring ER, S100-S110 in Fig. 14, paragraph [0067]); and  
at least one image obtaining means and obtaining an image of an exchanging position (analyze alignment state of the edge ring ER based on the transmitted image, for example as shown in Fig. 9, a gap distance between edge ring ER and the electrostatic chuck (ESC) 110 determined based on the image to determine whether or not the newly replaced edge ring is seated precisely, paragraphs [0050]-[0051]).
	LEE discloses image sensor 200 supported on the end effector 72 as shown in Fig. 6D, paragraph [0045], however, it is noted that LEE is silent about coupled to the finger as claimed.
	CHEN discloses at least one image obtaining means (para. 19) coupled to the finger (see LEE for end effector as finger as shown in Fig. 6C,) and obtaining an image of the associated position (para. 17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of LEE by adding CHEN's teaching so as to have benefit of minimizing positioning errors.

Regarding claim 2, LEE/CHEN, for the same motivation of combination, further discloses the apparatus according to claim 1, wherein the finger comprises a pair of hands (LEE, end effector 72 in Fig. 6C that includes a pair of fingers) and the at least one image obtaining means includes two (Chen, para. 22) image obtaining means (Chen, para. 21), the two image obtaining means are secured to the pair of hands (as cited above, Lee end effector), respectively (Chen, para. 22).

Regarding claim 3, LEE/CHEN, for the same motivation of combination, further discloses the apparatus according to claim 1, wherein an image obtained by the at least one image obtaining means is processed as a wireless transmittable data for transmitting in a wireless communication (CHEN, para. 20).

Regarding claim 4, LEE/CHEN, for the same motivation of combination, further discloses the apparatus according to claim 1, wherein the semiconductor part is an edge ring coupled around a wafer (LEE, see above citation of edge ring), and the image obtaining means obtains an image for detecting a separation distance between an electrostatic chuck and the edge (see above citations for separation distance, see also CHEN, para. 19).

Regarding claim 5, LEE/CHEN, for the same motivation of combination, further discloses a method for monitoring an exchanging process of a semiconductor part (see rejection of claim 1, i.e. exchanging citation and edge ring citation), comprising; fixing the semiconductor part transferred by a robot arm at an exchanging position (CHEN, para. 19); preparing a part exchanging means (see LEE for exchanging citation, CHEN for positioning end effector) having a camera module (see LEE, camera/imaging citation) coupled thereto  (as cited in Chen) to transmit an obtained image (LEE imaging citation) via a wireless communication (see CHEN, wireless citation); moving the part exchanging means to the exchanging position (see LEE, Fig. 14, s110); obtaining at least one image of different portions of the fixed part (see CHEN, Fig. 5, 310), and transmitting the obtained image via a wireless communication (see wireless citation of CHEN); extracting at least one parameter value from the image (LEE, para. 51), and judging whether the at least one parameter value is within a reference range (para. 74); and storing the parameter value (CHEN, para. 26), wherein the camera module obtains the image through a hole formed at the part exchanging means (CHEN, para. 8).

Regarding claim 6, LEE/CHEN, for the same motivation of combination, further discloses the method according to claim 5, wherein the camera module obtains a state information (CHEN, para. 30) of a processing chamber (see above citation of processing, see also LEE, Fig. 14, i.e. s140).

Regarding claim 7, LEE/CHEN, for the same motivation of combination, further discloses the method according to claim 5, wherein a power for the camera module is supplied through the robot arm (para. 25, i.e. power coupled to the device)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

US-20170185738-A1 discloses an image capture apparatus includes a substantially spherical housing and two cameras. The apparatus resembles a billiard ball by and large, and could roll or rotate to an extent with the spherical housing. Meanwhile the housing has a small flat bottom, so that the image capture apparatus can stand still with the flat bottom on a plane surface. The two cameras are positioned above the flat bottom and substantially opposite to each other in the housing and point substantially horizontally with the flat bottom.
US-10993515-B1 Carry Case For Rechargeable Eyewear Devices
US-20200179787-A1 Heads-Up Display For Eyewear
US-20200251929-A1 SYSTEM AND METHOD FOR INFRASTRUCTURE, VEHICLE AND INTERNET OF THINGS WIRELESS CHARGERS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485